
	

113 S1028 IS: Older Americans Act Amendments of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1028
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Sanders (for
			 himself, Ms. Klobuchar,
			 Ms. Warren, Ms.
			 Baldwin, Mrs. Boxer,
			 Mr. Merkley, Mr. Blumenthal, Mr.
			 Franken, Mr. Schatz,
			 Mr. Johnson of South Dakota,
			 Mr. Cardin, Mrs. Gillibrand, Mr.
			 Leahy, Mr. Casey, and
			 Mr. Nelson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize and improve the Older Americans Act of
		  1965, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Older Americans Act Amendments
			 of 2013.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Declaration of objectives; definitions
					Sec. 101. Declaration of objectives.
					Sec. 102. Definitions.
					TITLE II—Administration on aging
					Sec. 201. Establishment of Administration on Aging.
					Sec. 202. Functions of Assistant Secretary.
					Sec. 203. Federal agency consultation.
					Sec. 204. Evaluation.
					Sec. 205. Reports.
					Sec. 206. Conforming amendments.
					Sec. 207. Authorization of appropriations.
					Sec. 208. Advisory Committee to Assess, Coordinate, and Improve
				Legal Assistance Activities.
					Sec. 209. Consumer Price Index.
					Sec. 210. Sense of the Senate regarding appropriation
				levels.
					TITLE III—Grants for state and community programs on
				aging
					Sec. 301. Purpose; administration.
					Sec. 302. Definition.
					Sec. 303. Authorization of appropriations.
					Sec. 304. Allotments.
					Sec. 305. Organization.
					Sec. 306. Area plans.
					Sec. 307. State plans.
					Sec. 308. Planning, coordination, evaluation, and
				administration of State plans.
					Sec. 309. Nutrition services incentive program.
					Sec. 310. Consumer contributions.
					Sec. 311. Supportive services and senior centers
				program.
					Sec. 312. Nutrition services.
					Sec. 313. Disease prevention and health promotion
				services.
					Sec. 314. National family caregiver support
				program.
					TITLE IV—Activities for health, independence, and
				longevity
					Sec. 401. Grant programs.
					Sec. 402. Community innovations for aging in place.
					Sec. 403. Multipurpose senior center modernization, training,
				and support.
					Sec. 404. Demonstration program on care coordination and
				service delivery.
					Sec. 405. Grants or contracts to facilitate low-income access
				to dental care.
					Sec. 406. National Resource Center on Family
				Caregiving.
					Sec. 407. Conforming amendment.
					TITLE V—Community service senior opportunities
					Sec. 501. Older American Community Service Employment
				Program.
					Sec. 502. Interagency cooperation.
					Sec. 503. Authorization of appropriations.
					Sec. 504. Study on feasibility of transfer of
				program.
					TITLE VI—Grants for native americans
					Sec. 601. Technical amendment.
					Sec. 602. Conforming amendment.
					Sec. 603. Reauthorization of funding for grants for Native
				Americans.
					TITLE VII—Vulnerable elder rights protection
				activities
					Sec. 701. Establishment.
					Sec. 702. Authorization of appropriations.
					Sec. 703. Grants.
					Sec. 704. Eligibility.
					Sec. 705. Additional State plan requirements.
					Sec. 706. Definitions.
					Sec. 707. State Long-Term Care Ombudsman program.
					Sec. 708. Prevention of elder abuse, neglect, and
				exploitation.
					Sec. 709. State legal assistance development.
					Sec. 710. State Home Care Ombudsman Programs.
					TITLE VIII—Geriatrics and gerontology
					Sec. 801. Primary health services.
				
			2.FindingsCongress finds the following:
			(1)Older adults are
			 the fastest growing segment of the Nation’s population.
			(2)Every day, 10,000
			 Baby Boomers turn 65.
			(3)One in 5 of those
			 individuals age 65 and older survives on an average of $7,500 a year.
			(4)Federal funding
			 to support older adults and their caregivers has not kept pace with
			 inflation.
			(5)Only 7 percent of
			 individuals who are food insecure get a home-delivered meal.
			(6)For every
			 reported incident of elder abuse, neglect, exploitation, or self-neglect,
			 approximately 25 go unreported.
			(7)By making
			 significant improvements through the Older Americans Act Amendments of 2013, it
			 is possible to improve the lives of millions of older adults, and ensure that
			 they receive the supports and services that they need to stay healthy and
			 active in their homes and communities.
			IDeclaration of
			 objectives; definitions
			101.Declaration of
			 objectivesSection 101 of the
			 Older Americans Act of 1965 (42 U.S.C. 3001) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)An adequate
				income and economic security in later life in accordance with the American
				standard of
				living.
						;
				(2)in paragraph (4),
			 by inserting care coordination and after
			 including;
				(3)by striking
			 paragraphs (9) and (10) and inserting the following:
					
						(9)Immediate benefit
				from proven research knowledge which can sustain and improve health, happiness,
				and economic security.
						(10)Freedom,
				independence, economic security, and the free exercise of individual initiative
				for older individuals in planning and managing their own lives, full
				participation in the planning and operation of community-based services and
				programs provided for their benefit, and protection against abuse, neglect, and
				exploitation.
						;
				and
				(4)by adding at the
			 end the following:
					
						(11)Acquiring
				high-quality services in a manner that is culturally and linguistically
				responsive to older individuals and family
				caregivers.
						.
				102.Definitions
				(a)In
			 generalSection 102 of the
			 Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)The term abuse means the
				knowing infliction of physical or psychological harm or the knowing deprivation
				of goods or services that are necessary to meet essential needs or to avoid
				physical or psychological
				harm.
							;
					(2)by redesignating
			 paragraphs (4) through (14) and (15) through (54) as paragraphs (5) through
			 (15) and (17) through (56), respectively;
					(3)by inserting after paragraph (3) the
			 following:
						
							(4)The term adult protective
				services means such services provided to adults as the Secretary may
				specify and includes services such as—
								(A)receiving reports
				of adult abuse, neglect, or exploitation;
								(B)investigating the
				reports described in subparagraph (A);
								(C)case planning,
				monitoring, evaluation, and other case work and services; and
								(D)providing,
				arranging for, or facilitating the provision of services, such as medical,
				social, economic, legal, housing, law enforcement, or other protective,
				emergency, or support services.
								;
				
					(4)in subparagraph
			 (B)(i) of paragraph (12), as redesignated by paragraph (2) of this subsection,
			 by striking comprehensive and all that follows through
			 psychological, and inserting comprehensive
			 person-centered assessment of the older individual (including the physical,
			 psychological, economic,;
					(5)in subparagraph
			 (C) of paragraph (15), as redesignated by paragraph (1) of this subsection, by
			 inserting , their family members, before and their
			 primary;
					(6)by inserting
			 after that paragraph (15) the following:
						
							(16)(A)The term economic
				security means access to the assets, income, and community-based
				services necessary to provide for adequate and unsubsidized housing, health
				care, transportation, food and adequate nutrition, long-term care, and goods
				and services to meet other basic human needs. Such access shall be measured in
				a manner that shall be geographically based, and take into account an
				individual’s life circumstances.
								(B)The term economic security and
				benefits counseling means a supportive service that provides, to an
				older individual, a comprehensive assessment of the Federal, State, and
				community benefits and services for which the individual qualifies, along with
				assistance in applying for and obtaining benefits and
				services.
								;
					(7)by amending
			 paragraph (19), as redesignated by paragraph (2) of this subsection, to read as
			 follows:
						
							(19)The term elder justice
				means—
								(A)from a societal
				perspective, efforts to—
									(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and
									(ii)protect older
				individuals with diminished capacity while maximizing their autonomy;
				and
									(B)from an
				individual perspective, the recognition of an older individual's rights,
				including the right to be free of abuse, neglect, and
				exploitation.
								;
					(8)in paragraph
			 (20)(A), as redesignated by paragraph (2) of this subsection, by striking
			 The term exploitation means and inserting
			 The terms exploitation and financial
			 exploitation mean;
					(9)in paragraph
			 (25), as redesignated by paragraph (2) of this subsection, by striking
			 at or below the poverty line. and inserting that is not
			 more than 200 percent of the poverty line.;
					(10)by striking
			 paragraph (26), as redesignated by paragraph (2) of this subsection, and
			 inserting the following:
						
							(26)The term
				greatest social need means need caused by noneconomic
				factors—
								(A)that—
									(i)restrict the
				ability of an individual to perform normal daily tasks; or
									(ii)threaten the
				capacity of the individual to live independently; and
									(B)which
				include—
									(i)physical and
				mental disabilities;
									(ii)language
				barriers including limited English proficiency;
									(iii)cultural,
				social, or geographic isolation (such as residence in a rural area), including
				isolation caused by racial, minority, or ethnic status, or status as an LGBT
				individual;
									(iv)HIV-positive health status or Alzheimer's
				disease or a related disorder with neurological and organic brain
				dysfunction;
									(v)greatest health service need, particularly
				a need posed by multiple chronic health conditions or a condition that places
				an individual at risk for falls;
									(vi)abuse, neglect (including self-neglect), or
				financial exploitation, including factors that are the basis of a referral to
				adult protective services;
									(vii)status as a veteran; and
									(viii)status as a Holocaust
				survivor.
									;
					(11)in paragraph
			 (30), as redesignated by paragraph (2) of this subsection—
						(A)in subparagraph
			 (C), by inserting , including opportunities for paid work and volunteer
			 service in the community after available; and
						(B)in subparagraph
			 (E)—
							(i)in
			 the matter preceding clause (i), by inserting , in a culturally and
			 linguistically competent manner, before the entire community of
			 older individuals; and
							(ii)in
			 clause (i), by inserting after social need the following:
			 (with particular attention to individuals with factors listed in
			 paragraph (26)(B));
							(12)in paragraph
			 (31), as redesignated by paragraph (2) of this subsection, by striking
			 information and referral and inserting information and
			 referral assistance;
					(13)in paragraph
			 (35), as redesignated by paragraph (2) of this subsection—
						(A)by redesignating
			 clauses (i) and (ii) of subparagraph (B) as subclauses (I) and (II),
			 respectively, and aligning the margins of the subclauses with the margins of
			 subclause (I) of subparagraph (A)(i) of paragraph (34), as so
			 redesignated;
						(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and aligning
			 the margins of the clauses with the margins of clause (ii) of subparagraph (A)
			 of that paragraph (34);
						(C)by inserting
			 (A) before The term; and
						(D)by adding at the
			 end the following:
							
								(B)The term integrated legal assistance
				delivery system means a collaboratively run, statewide network that is
				established to provide direct legal assistance, in the most efficient and
				impactful manner possible, targeted at older individuals with greatest economic
				need and older individuals with greatest social need (with particular attention
				to individuals with factors listed in paragraph (26)(B)), in coordination with
				the legal assistance developer for the State and all State, regional, and local
				service providers engaged in promoting or supporting elder
				rights.
								;
						(14)in paragraph
			 (36), as redesignated by paragraph (2) of this subsection—
						(A)in subparagraph
			 (A), by adding and at the end;
						(B)in subparagraph
			 (B), by striking ; and at the end and inserting a period;
			 and
						(C)by striking
			 subparagraph (C);
						(15)in paragraph
			 (37), as redesignated by paragraph (2) of this subsection, by striking
			 sections 307(a)(12) and and inserting the activities
			 carried out under section 307(a)(9);
					(16)in paragraph
			 (38), as redesignated by paragraph (2) of this subsection, by inserting
			 (including elder abuse and neglect screening) after
			 educational services;
					(17)in paragraph
			 (50)(B), as redesignated by paragraph (2) of this subsection, by striking
			 subparagraphs (A) through (G) of paragraph (8) and inserting
			 subparagraphs (A) through (I) of paragraph (14); and
					(18)by adding at the
			 end the following:
						
							(57)The term care coordination
				means a person- and family-centered, assessment-based, and interdisciplinary
				approach, to meet the needs and preferences of an older individual and a family
				caregiver while enhancing the capabilities of the older individual (including
				the ability to self-direct services), that integrates health care, long-term
				services and supports, and social services in a high-quality and cost-effective
				manner.
							(58)The term
				cultural and linguistic competence means competence in a set of
				behaviors, attitudes, and policies that is—
								(A)used by an
				organization or among professionals; and
								(B)enables effective
				work in cross-cultural situations.
								(59)The term family caregiver
				means an adult family member, or another individual, who is an informal
				provider of in-home and community care to an older individual or to an
				individual with Alzheimer's disease or a related disorder with neurological and
				organic brain dysfunction.
							(60)The term
				Holocaust survivor means an individual who—
								(A)lived in or fled
				from, between 1933 and 1945, a country under a Nazi regime, under Nazi
				occupation, or under the control of Nazi collaborators;
								(B)was persecuted
				between 1933 and 1945 on the basis of race, religion, physical or mental
				disability, sexual orientation, political affiliation, ethnicity, or other
				basis; and
								(C)was a member of a
				group that was persecuted by the Nazis.
								(61)The term
				LGBT, used with respect to an individual, means a lesbian, gay,
				bisexual, or transgender individual.
							(62)The term
				person-centered, used with respect to a service for an individual,
				means a service provided with an approach designed to ensure that an outcome
				reflects the needs, preferences, and situations of the individual.
							(63)The term
				veteran has the meaning given the term in section 101 of title 38,
				United States
				Code.
							.
					(b)Conforming
			 amendmentsSection 102 of the Older Americans Act of 1965 (42
			 U.S.C. 3002), as redesignated by subsection (a)(2), is amended—
					(1)in paragraph
			 (39)(A), by striking as defined in paragraph (5) and inserting
			 as defined in paragraph (28);
					(2)in paragraph
			 (40), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (20)(B)); and
					(3)in paragraph
			 (48)(D), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (20)(B)).
					IIAdministration
			 on aging
			201.Establishment
			 of Administration on AgingSection 201 of the Older Americans Act of
			 1965 (42 U.S.C. 3011) is amended—
				(1)in subsection
			 (d)(3)—
					(A)in subparagraph
			 (K), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (L)—
						(i)by striking Older Americans Act
			 Amendments of 1992 and inserting Older Americans Act Amendments
			 of 2013; and
						(ii)by striking
			 712(h)(4). and inserting 712(h)(5); and;
			 and
						(C)by adding at the
			 end the following:
						
							(M)collect and
				analyze best practices related to screening for elder abuse and publish a
				report of such best
				practices.
							;
					(2)in subsection
			 (e)(2)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , and in coordination with the
			 heads of State adult protective services programs and the State Long-Term Care
			 Ombudsmen after and services;
					(B)in subparagraph (A), by striking
			 and at the end;
					(C)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(C)to assist States
				with the development of Home Care Consumer Bills of Rights and Plans for
				Enforcement, to ensure that home care consumers, as defined in section 736,
				have basic protections as outlined in subsections (b) and (c) of section
				705.
							;
				and
					(3)by adding at the
			 end the following:
					
						(g)The Assistant
				Secretary is authorized to use funds appropriated to carry out this Act to
				implement activities authorized under part I of subtitle B of title XX of the
				Social Security Act (42 U.S.C. 1397k et seq.), including the establishment of
				the Advisory Board on Elder Abuse, Neglect, and Exploitation, and to continue
				the work of the Elder Justice Coordinating
				Council.
						.
				202.Functions of
			 Assistant SecretarySection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—
				(1)in subsection (a)—
					(A)in paragraph (5), by inserting
			 economic security, after nutrition,;
					(B)in paragraph (7), by inserting ,
			 including economic security trends among such individuals after
			 older individuals;
					(C)in paragraph (8),
			 by striking older individuals and inserting the health
			 and economic security of older individuals;
					(D)in paragraph (14), by inserting for
			 working with the Administrator of the Health Resources and Services
			 Administration and the Secretary of Labor to identify and address workforce
			 shortages involving such personnel, after field of
			 aging,;
					(E)by striking paragraph (15) and inserting
			 the following:
						
							(15)(A)as needed, provide
				technical assistance, training through training packages, and other forms of
				instruction to entities consisting of State agencies, area agencies on aging,
				service providers, and community-based organizations, to ensure that the
				entities develop and implement, in a culturally and linguistically competent
				manner, programming, services, and outreach for older individuals with greatest
				economic need and older individuals with greatest social need (with particular
				attention to providing services to individuals with factors listed in section
				102(26)(B); and
								(B)consult with national and
				community-based organizations representing minority individuals to develop the
				capacity of the Administration to provide such technical assistance, training,
				and
				instruction.
								;
					(F)in paragraph
			 (16)(C), by striking paragraphs (2) and (5)(A) and inserting
			 paragraphs (2) and (4)(A);
					(G)in paragraph (18), by amending subparagraph
			 (B) to read as follows:
						
							(B)make available to
				the Center—
								(i)for fiscal year
				2014, not less than $2,000,000; and
								(ii)for each
				subsequent fiscal year, not less than the amount made available under this
				subparagraph for fiscal year
				2014.
								;
					(H)by striking
			 paragraph (22) and inserting the following:
						
							(22)develop
				guidelines for area agencies on aging to follow in choosing and evaluating
				providers of legal assistance with the capacity to work within an integrated
				legal assistance delivery
				system;
							;
					(I)in paragraph
			 (23), by striking all text following developers and inserting
			 referred to in section 307(a)(13) and section 731;;
					(J)in paragraph
			 (27), by striking and at the end;
					(K)in paragraph
			 (28), by striking the period and inserting a semicolon; and
					(L)by adding at the
			 end the following:
						
							(29)(A)encourage, provide
				technical assistance to and share best practices with, States, area agencies on
				aging, Aging and Disability Resource Centers, and service providers to carry
				out outreach and coordinate activities with health care entities, such as
				Federally qualified health centers, in order to assure better care coordination
				for individuals with multiple chronic illnesses; and
								(B)coordinate activities with other
				Federal agencies that are working to improve care coordination and developing
				new models and best practices for that
				coordination.
								;
					(2)in subsection
			 (b)—
					(A)in paragraph (8)—
						(i)in subparagraph (D)—
							(I)by inserting
			 , and with future planning for eligible care recipients (as defined in
			 section 372(a)) who are individuals with disabilities described in section
			 372(a)(2)(B) and who are living with older relative caregivers (as so
			 defined) after needs; and
							(II)by striking and at the
			 end;
							(ii)in subparagraph (E), by striking the
			 semicolon at the end and inserting ; and; and
						(iii)by adding at the end the following:
							
								(F)to provide
				information relating to the quality measures identified under paragraph
				(11)(A), using the methods described in paragraph (11)(B), about home and
				community-based long-term care programs, service providers, and resources, when
				referring consumers to those programs, providers, or
				resources;
								;
						(B)in paragraph
			 (10), by striking and at the end;
					(C)by redesignating
			 paragraph (11) as paragraph (12); and
					(D)by inserting
			 after paragraph (10) the following:
						
							(11)identify, in
				consultation with States (either directly or by entering into a contract under
				this subparagraph and considering the recommendation of the contract recipient)
				quality measures for home and community-based long-term care programs, service
				providers, and resources that—
								(A)protect the
				health, safety, and welfare of consumers who are referred to such programs;
				and
								(B)shall be
				identified after the Assistant Secretary takes into account, at a minimum,
				information regarding—
									(i)background checks
				of service providers;
									(ii)licensure of
				agencies and certification and training of service providers; and
									(iii)consumer
				satisfaction regarding programs, service providers, and resources, in cases in
				which consumer satisfaction information is available;
				and
									;
					(3)in subsection
			 (e)(2)(B)—
					(A)in clause (viii),
			 by striking and;
					(B)by redesignating
			 clause (ix) as clause (x); and
					(C)by inserting
			 after clause (viii) the following:
						
							(ix)organizations with expertise on
				economic security, asset accumulation, and retirement planning;
				and
							;
				and
					(4)by adding at the
			 end the following:
					
						(g)The Assistant
				Secretary shall ensure, where appropriate, that all programs funded under this
				Act include appropriate training in the prevention of abuse, neglect, and
				exploitation and provision of services that address elder justice and the
				exploitation of older individuals.
						(h)(1)The Assistant Secretary
				shall establish and operate a National Resource Center for Women and Retirement
				(referred to in this subsection as the Center).
							(2)The Assistant Secretary shall make
				available to the Center such resources as are necessary for the Center to carry
				out effectively the functions of the Center under this Act, which shall be an
				amount not less than $279,000 for fiscal year 2014. In subsequent fiscal years,
				the Assistant Secretary shall make available to the Center not less than the
				amount of resources made available to the Center under this paragraph for
				fiscal year 2014.
							(i)(1)Aging and Disability
				Resource Centers implemented under subsection (b)(8) may carry out an
				assessment program, with respect to informal caregivers and care recipients,
				that shall be modeled on the family caregiver assessment program established
				under section 373(b).
							(2)For purposes of an informal caregiver
				assessment carried out in accordance with paragraph (1), the following
				definitions shall apply:
								(A)The term care recipient
				means—
									(i)an older individual;
									(ii)an individual with a disability;
				or
									(iii)an individual with a special
				need.
									(B)The term informal
				caregiver means an adult family member, or another individual, who is an
				informal provider of in-home and community care to a care recipient.
								(j)(1)The Assistant Secretary
				shall, directly or by grant or contract, establish and operate the National
				Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging.
							(2)The Assistant Secretary shall develop
				and issue operating standards and reporting requirements for the Center
				established under paragraph (1).
							(3)The Assistant Secretary shall make
				available to the Center such resources as are necessary for the Center to carry
				out effectively the functions of the Center under this Act for fiscal year
				2014. In subsequent fiscal years, the Assistant Secretary shall make available
				to the Center not less than the amount of resources made available to the
				Center under this paragraph for fiscal year 2014.
							(k)The Assistant
				Secretary shall, directly or by grant or contract, establish and operate a
				National Adult Protective Services Resource
				Center.
						.
				203.Federal agency
			 consultationSection 203 of
			 the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
				(1)in subsection
			 (a)(3)(A), by striking older individuals (with particular attention to
			 low-income older individuals, including low-income minority older individuals,
			 older individuals with limited English proficiency, and older individuals
			 residing in rural areas) and inserting older individuals, older
			 individuals with greatest economic need, older individuals with greatest social
			 need (with particular attention to individuals with factors listed in section
			 102(26)(B)),;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (18), by striking , and and inserting a comma;
					(B)in paragraph
			 (19), by striking the period at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following:
						
							(20)the Patient
				Protection and Affordable Care Act, including the amendments made by that Act
				(Public Law 111–148), including programs that increase integration with
				community health centers, as
				practicable.
							;
				and
					(3)in subsection
			 (c)(6)—
					(A)in subparagraph
			 (A)—
						(i)in clause
			 (iii)—
							(I)by inserting
			 and economic after demographic; and
							(II)by striking
			 and at the end;
							(ii)in clause (iv),
			 by adding and at the end; and
						(iii)by adding at
			 the end the following:
							
								(v)identifying and addressing
				workforce shortages related to services and supports for older individuals, and
				leveraging the resources of Federal programs that are related to the programs
				carried out under this Act, to address the
				shortages;
								;
						(B)in subparagraph
			 (B)—
						(i)in the matter
			 preceding clause (i), by inserting economic security, after
			 housing,; and
						(ii)in clause (i),
			 by inserting economic security, after
			 housing,;
						(C)in subparagraph
			 (D), by inserting economic security, after
			 housing,;
					(D)in subparagraph
			 (E), by inserting and economic security after public
			 health;
					(E)in subparagraph
			 (F), by striking and at the end;
					(F)in subparagraph
			 (G)—
						(i)in the matter
			 preceding clause (i), by inserting economic security, after
			 health care,; and
						(ii)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
						(G)by adding at the
			 end the following:
						
							(H)(i)identify model Federal
				programs to assist older individuals with achieving economic security;
				and
								(ii)propose greater coordination of
				efforts to provide such assistance, including by creating an inventory of all
				Federal programs aimed at reducing poverty and increasing the economic security
				of older
				adults.
								.
					204.EvaluationSection 206 of the Older Americans Act of
			 1965 (42 U.S.C. 3017) is amended—
				(1)in subsection
			 (a), by striking greatest economic need and all that follows
			 through areas), and inserting greatest economic need and
			 unserved older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(26)(B)),;
				(2)in subsection
			 (c), by striking minority individuals and all that follows
			 through disabilities and inserting individuals with
			 greatest economic need and greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B));
				(3)in subsection
			 (d), by striking including, as appropriate, health and nutrition
			 education demonstration projects conducted under section 307(f) the full
			 contents of which shall be and inserting and the full contents
			 of those summaries and analyses shall be;
				(4)by redesignating
			 subsections (e) through (g) as subsections (f) through (h),
			 respectively;
				(5)by inserting
			 after paragraph (d) the following:
					
						(e)The Secretary
				shall prepare and submit to Congress an annual report evaluating the impact of
				the programs and services provided under this Act on the economic security of
				older individuals.
						; and
				
				(6)in subsection (h), as redesignated by
			 paragraph (2), by striking 1/2 of.
				205.ReportsSection 207 of the Older Americans Act of
			 1965 (42 U.S.C. 3018) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2),
			 by striking section 202(a)(19) and inserting section
			 202(a)(16);
					(B)in paragraph (3), by striking , with
			 particular attention and all that follows through the semicolon and
			 inserting (with particular attention to individuals with factors listed
			 in section 102(26)(B));; and
					(C)in paragraph (4),
			 by striking section 202(a)(17) and inserting section
			 202(a)(14);
					(2)in subsection (b)—
					(A)in paragraph (1)(C), by inserting
			 and the adult protection services programs of the States after
			 of the States; and
					(B)in paragraph
			 (3)(A), by striking Health Care Finance Administration and
			 inserting Centers for Medicare & Medicaid Services;
					(3)in subsection
			 (c)(5)—
					(A)by striking
			 economic need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting economic
			 need; and
					(B)by striking
			 social need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting social need
			 (with particular attention to individuals with factors listed in section
			 102(26)(B)); and
					(4)by adding at the
			 end the following:
					
						(d)The Assistant
				Secretary shall ensure that no individual will be required to provide
				information regarding the sexual orientation or gender identity of the
				individual as a condition of participating in activities or receiving services
				under this
				Act.
						.
				206.Conforming
			 amendments
				(a)Appropriate use
			 of fundsSection 212(b)(3) of the Older Americans Act of 1965 (42
			 U.S.C. 3020c(b)(3)) is amended—
					(1)by striking
			 social need, and inserting social need (with particular
			 attention to individuals with factors listed in section 102(26)(B)) or;
			 and
					(2)by striking
			 , or an older and all that follows through
			 placement.
					(b)Administrative
			 expensesSection 215(j) of
			 the Older Americans Act of 1965 (42 U.S.C. 3020e–1(j)) is amended by striking
			 section 216 and inserting section 217.
				207.Authorization
			 of appropriationsSection 216
			 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
				(1)in subsection
			 (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018;
				(2)in subsection
			 (b)—
					(A)by striking
			 section 202(a)(24) and inserting section
			 202(a)(21); and
					(B)by striking
			 2007, 2008, 2009, 2010, and 2011 and inserting 2014,
			 2015, 2016, 2017, and 2018;
					(3)in subsection
			 (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018; and
				(4)by adding at the
			 end the following:
					
						(d)National Adult Protective Services Resource
				CenterThere are authorized
				to be appropriated to carry out section 201(i) (relating to the National Adult
				Protective Services Resource Center), such sums as may be necessary for fiscal
				years 2014, 2015, 2016, 2017, and 2018.
						(e)Advisory
				Committee To Assess, Coordinate, and Improve Legal Assistance
				ActivitiesThere is authorized to be appropriated to carry out
				section 216, not less than $300,000 for fiscal year
				2014.
						.
				208.Advisory
			 Committee to Assess, Coordinate, and Improve Legal Assistance
			 ActivitiesTitle II of the
			 Older Americans Act of 1965 is amended—
				(1)by redesignating
			 section 216 (42 U.S.C. 3020f) as section 217; and
				(2)by inserting
			 after section 215 (42 U.S.C. 3020e–1) the following:
					
						216.Advisory
				Committee to Assess, Coordinate, and Improve Legal Assistance
				Activities
							(a)EstablishmentThere
				is established an Advisory Committee to Assess, Coordinate, and Improve Legal
				Assistance Activities (referred to in this section as the
				Committee).
							(b)Membership;
				dutiesThe Assistant Secretary shall appoint members to the
				Committee and determine the activities of the Committee (which shall include
				the study and report described in subsection (c)).
							(c)Study;
				reportThe Committee shall conduct a study on the legal services
				activities assistance system for older individuals. Not later than 1 year after
				the date of the establishment of the Committee, the Committee shall submit to
				the President, Congress, and the Assistant Secretary a report that contains a
				detailed statement of the findings and conclusions of such study, including the
				Committee’s recommendations improving the legal services activities assistance
				system for older individuals.
							(d)RegulationsNot
				later than 180 days after receiving the report described in subsection (c), the
				Assistant Secretary shall issue regulations or guidance taking into
				consideration the recommendations of the Committee.
							(e)DefinitionIn
				this subsection, the term legal assistance activities
				includes—
								(1)legal assistance
				made available to older individuals with greatest economic need or with
				greatest social need;
								(2)activities of the
				National Legal Resource Center carried out under section 420(a);
								(3)State legal
				assistance developer activities carried out under section 731; and
								(4)any other
				directly related activity or program as determined appropriate by the Assistant
				Secretary.
								.
				209.Consumer Price
			 Index
				(a)In
			 generalThe Secretary of
			 Labor, through the Bureau of Labor Statistics and in consultation with the
			 Assistant Secretary for Aging, shall revise and improve the Experimental Price
			 Index for the Elderly published by the Bureau of Labor Statistics (commonly
			 referred to as the CPI–E) in order for the CPI–E to be
			 considered a reliable measure in determining future cost of living adjustments
			 that impact Americans who are 62 years of age or older.
				(b)Revision
			 requirementsIn carrying out
			 subsection (a), the Secretary of Labor shall—
					(1)increase the number of individuals in the
			 United States who are 62 years of age and older (referred to in this section as
			 older adults) sampled in the consumer expenditure survey used to
			 establish the CPI–E;
					(2)establish samples of market-based items,
			 stores, and prices to represent the purchasing patterns of older adults;
			 and
					(3)examine the medical care component,
			 including the cost and usage of prescription drugs, of the CPI–E taking into
			 account that older adults have different illnesses and health care expenses,
			 including dental expenses, than individuals in the United States who are under
			 62 years of age.
					(c)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Labor shall submit to Congress a report that
			 describes the revised CPI–E and the activities carried out by the Secretary
			 under this section.
				210.Sense of the
			 Senate regarding appropriation levelsTitle II of the Older Americans Act of 1965
			 (42 U.S.C. 3011 et seq.), as amended by section 208, is further amended by
			 adding at the end the following:
				
					218.Sense of the
				Senate regarding appropriation levelsIt is the sense of the Senate that the
				amount appropriated under this Act should be not less than $2,675,000,000 for
				fiscal year 2014 and each subsequent
				year.
					.
			IIIGrants for
			 state and community programs on aging
			301.Purpose;
			 administrationSection
			 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is
			 amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(G)Federally
				qualified health centers, as defined in sections 1861(aa)(4) and 1905(l)(2)(B)
				of the Social Security Act (42 U.S.C. 1395x(aa)(4),
				1396d(l)(2)(B)).
						.
				302.DefinitionSection 302 of the Older Americans Act of
			 1965 (42 U.S.C. 3022) is amended—
				(1)by striking
			 paragraph (3); and
				(2)by redesignating
			 paragraph (4) as paragraph (3).
				303.Authorization
			 of appropriationsSection 303
			 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)There are authorized to be
				appropriated to carry out part B (relating to supportive services) such sums as
				may be necessary for each of fiscal years 2014 through
				2018.
						;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)(1)There are authorized to
				be appropriated to carry out subpart 1 of part C (relating to congregate
				nutrition services) such sums as may be necessary for each of fiscal years 2014
				through 2018.
							(2)There are authorized to be
				appropriated to carry out subpart 2 of part C (relating to home delivered
				nutrition services) such sums as may be necessary for fiscal years 2014 through
				2018.
							;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)There are
				authorized to be appropriated to carry out part D (relating to disease
				prevention and health promotion services) such sums as may be necessary for
				each of fiscal years 2014 through 2018.
						;
				and
				(4)by striking
			 subsection (e) and inserting the following:
					
						(e)There are
				authorized to be appropriated to carry out part E (relating to family caregiver
				support) such sums as may be necessary for each of fiscal years 2014 through
				2018.
						.
				304.AllotmentsSection 304(b) of such Act (42 U.S.C.
			 3024(b)) is amended, in the first sentence, by striking part B
			 and all that follows through part E, and inserting part
			 B, C, or E.
			305.OrganizationSection 305 of the Older Americans Act of
			 1965 (42 U.S.C. 3025) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(E)—
						(i)by
			 striking greatest economic need and all that follows through
			 rural areas) the first place it appears and inserting
			 greatest economic need; and
						(ii)by striking
			 greatest social need and all that follows through rural
			 areas) and inserting greatest social need (with particular
			 attention to individuals with factors listed in section 102(26)(B));
			 and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (C)(ii), by striking areas and all that follows and
			 inserting areas of older individuals with greatest economic need and
			 older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B)); and;
						(ii)in subparagraph
			 (E), by striking services to and all that follows through
			 rural areas) and inserting services to older individuals
			 with greatest economic need and older individuals with greatest social need
			 (with particular attention to individuals with factors listed in section
			 102(26)(B); and
						(iii)in subparagraph
			 (G), by striking clause (ii) and inserting the following:
							
								(ii)provide an
				assurance that the State agency will undertake specific program development,
				advocacy, and outreach efforts focused on the needs of older individuals with
				greatest social need (with particular attention to individuals with factors
				listed in section 102(26)(B)) and older individuals with greatest economic
				need; and
								;
				
						(2)in subsection
			 (b)(5)(C)(i)(III), by striking planning and services areas and
			 inserting planning and service areas; and
				(3)in subsection
			 (d)(1), by striking greatest economic or social need and
			 inserting greatest economic need and greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(26)(B)).
				306.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking maintenance, or construction of multipurpose senior
			 centers and inserting maintenance, modernization, or
			 construction of multipurpose senior centers (which system includes a plan to
			 use the skills and services of older individuals in paid and unpaid work,
			 including multigenerational work and older individual-to-older individual
			 service activities, relating to such maintenance, modernization, or
			 construction, or activities at the centers);
						(ii)by striking
			 greatest economic need and all that follows through rural
			 areas) the first place it appears and inserting greatest
			 economic need; and
						(iii)by striking
			 greatest social need and all that follows through rural
			 areas) residing in such area, and inserting greatest social need
			 (with particular attention to individuals with factors listed in section
			 102(26)(B)) residing in such area,;
						(B)in paragraph
			 (2)(A)—
						(i)by
			 striking mental health services and inserting
			 evidence-based behavioral health services, evidence-based chronic
			 condition self-care management programs, and evidence-based falls prevention
			 programs; and
						(ii)by
			 striking eligible) and inserting eligible and shall
			 include information on paid and unpaid work opportunities for older
			 individuals, as available);
						(C)in paragraph
			 (4)—
						(i)in subparagraph
			 (A)—
							(I)in clause (i)(I),
			 by striking will— and all that follows and inserting will
			 set specific objectives, consistent with State policy, for providing services
			 to older individuals with greatest economic need, older individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(26)(B)), and older individuals at risk for institutional
			 placement; and;
							(II)in clause
			 (i)(II), by striking items (aa) and (bb) of; and
							(III)in subclauses
			 (I), (II), and (III) of clause (ii), by striking low-income and
			 all that follows through rural areas and inserting
			 individuals with greatest economic need and individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B)); and
							(ii)in subparagraph
			 (B)(i)—
							(I)in subclause
			 (II), by striking economic need and all that follows through
			 rural areas) and inserting economic need;
							(II)in subclause
			 (III), by striking social need and all that follows through
			 rural areas) and inserting social need (with particular
			 attention to individuals with factors listed in section 102(26)(B));
			 and
							(III)in subclause
			 (VII), by inserting with multiple chronic illnesses or after
			 older individuals;
							(D)in paragraph
			 (6)—
						(i)in
			 subparagraph (D), by inserting (including acute care providers)
			 after service providers;
						(ii)in
			 subparagraph (E)(ii), by inserting and Federally qualified health
			 centers, as defined in sections 1861(aa)(4) and 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(4), 1396d(l)(2)(B)) after
			 203(b); and
						(iii)by adding at
			 the end the following:
							
								(H)in coordination
				with the State agency and with the State agency responsible for elder abuse
				prevention services, increase public awareness of elder abuse, neglect, and
				exploitation, and remove barriers to elder abuse education, prevention,
				investigation, and treatment; and
								(I)serve as an
				advocate in the corresponding planning and service area for evidence-based
				falls prevention programs and policies for older individuals and, if possible,
				enter into partnerships with State government agencies (such as the State
				health agency and State transportation agency), local agencies, and
				community-based organizations that implement evidence-based falls prevention
				programs and
				policies;
								;
						(E)in paragraph
			 (7)—
						(i)in
			 subparagraph (B)(iii), by striking placement, to permit such
			 individuals and inserting placement, with particular attention
			 to individuals with factors listed in section 102(26)(B), to permit such
			 at-risk individuals;
						(ii)in
			 subparagraph (C)—
							(I)by inserting
			 (including falls) after injury; and
							(II)by striking
			 and at the end; and
							(iii)in subparagraph
			 (D), by adding and at the end;
						(F)by striking
			 paragraph (9) and inserting the following:
						
							(9)provide
				assurances that the area agency on aging, in carrying out the State Long-Term
				Care Ombudsman program described in section 307(a)(9), will—
								(A)provide adequate
				funding to carry out an effective Ombudsman program in compliance with this
				Act; and
								(B)expend to carry
				out the program not less than the total amount of funds appropriated under this
				Act or made available through other resources, and expended by the agency in
				fiscal year 2010, in carrying out such a program under this
				Act;
								;
					(G)in paragraph
			 (16), by striking and at the end;
					(H)in paragraph
			 (17)—
						(i)by
			 inserting and revise after develop;
						(ii)by
			 inserting and health after State emergency
			 response; and
						(iii)by striking the
			 period and inserting ; and; and
						(I)by adding at the
			 end the following:
						
							(18)include
				information describing—
								(A)how the area
				agency on aging will engage in outreach to veterans who are eligible for
				services under this Act; and
								(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other providers.
								;
				and
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (2)(B), by striking including individuals and all that follows
			 and inserting including older individuals with greatest economic need
			 and older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B));; and
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (J), by striking and;
						(ii)by
			 redesignating subparagraph (K) as subparagraph (L); and
						(iii)by inserting
			 after subparagraph (J) the following:
							
								(K)protection from
				elder abuse, neglect, and exploitation;
				and
								.
						307.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
				(1)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
					
						(A)evaluate, using
				uniform procedures described in section 202(a)(26), the need for supportive
				services (including legal assistance pursuant to paragraph (11), information
				and assistance services, care coordination, and transportation services),
				nutrition services, economic security and benefits counseling, and multipurpose
				senior centers within the
				State;
						;
				(2)in paragraph (4),
			 by striking provided to individuals and all that follows and
			 inserting provided to individuals with greatest economic need and
			 individuals with greatest social need (with particular attention to individuals
			 with factors listed in section 102(26)(B)).;
				(3)by striking
			 paragraph (9) and inserting the following:
					
						(9)The plan shall
				provide assurances that the State agency will carry out, through the Office of
				the State Long-Term Care Ombudsman, a State Long-Term Care Ombudsman program in
				accordance with section 712 and this title, and, in carrying out the program,
				will—
							(A)provide adequate
				funding to carry out an effective Ombudsman program in compliance with this
				Act; and
							(B)expend to carry
				out the program not less than the total amount of funds appropriated under this
				Act or made available through other resources, and expended by the agency in
				fiscal year 2010, in carrying out such a program under this
				Act.
							;
				(4)in paragraph
			 (11)—
					(A)in the matter
			 preceding subparagraph (A), by striking legal assistance— and
			 inserting legal assistance, which shall be provided through an
			 integrated legal assistance delivery system—; and
					(B)in subparagraph
			 (B), by striking individuals with the greatest such need; and
			 inserting individuals with greatest economic need and individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(26)(B)),;
					(5)by striking
			 paragraph (15) and inserting the following:
					
						(15)The plan shall
				provide assurances that programming and services will be provided in a
				culturally and linguistically competent manner to older individuals with
				greatest social
				need.
						;
				(6)in paragraph
			 (16)—
					(A)in subparagraph
			 (A), by striking clauses (i) through (vi) and inserting the following:
						
							(i)older individuals
				with greatest economic need;
							(ii)older
				individuals with greatest social need (with particular attention to individuals
				with factors listed in section 102(26)(B)); and
							(iii)caregivers of
				individuals described in clause (i) or (ii);
				and
							;
				and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking through (vi) and inserting and (ii);
			 and
						(ii)by
			 striking caretakers and inserting
			 caregivers;
						(7)in paragraph
			 (23)(A), by striking with other State services and inserting
			 with other Federal and State health care programs and
			 services;
				(8)in paragraph
			 (28)(B)—
					(A)by striking
			 clause (i) and inserting the following:
						
							(i)the projected
				change in the number of older individuals in the State, and information
				indicating the dispersal and growth in the number of older individuals with
				greatest social need in each planning and service area in the
				State;
							;
				and
					(B)in clause (ii),
			 by striking including individuals and all that follows and
			 inserting including older individuals with greatest economic need and
			 older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B));; and
					(9)by adding at the
			 end the following:
					
						(31)The plan shall
				include information describing—
							(A)how the State
				agency will engage in outreach to veterans who are eligible for services under
				this Act; and
							(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other providers.
							(32)The plan shall
				include an assurance that the State has made efforts to train relevant staff to
				recognize the common signs and symptoms of possible
				dementia.
						.
				308.Planning,
			 coordination, evaluation, and administration of state plansSection 308(a)(1) of the Older Americans Act
			 of 1965 (42 U.S.C. 3028(a)(1)) is amended—
				(1)by striking
			 this Act, and and inserting this Act,; and
				(2)by inserting
			 before the period the following: , and the modernization of such senior
			 centers.
				309.Nutrition
			 services incentive programSection 311(e) of the Older Americans Act of
			 1973 (42 U.S.C. 3030a(e)) is amended by striking fiscal year
			 2007 and all that follows and inserting each of fiscal years
			 2014 through 2018.
			310.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking 185 percent and inserting 200
			 percent; and
					(B)in paragraph (3),
			 by adding at the end the following: Contributions under this section
			 shall be used to supplement, and not to supplant, any other funds expended for
			 activities described in this Act.;
					(2)in subsection
			 (c)(2), by striking participation of and all that follows
			 through rural areas) and inserting participation of older
			 individuals with greatest economic need and older individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B)); and
				(3)in subsection
			 (d)—
					(A)by striking
			 Not later and all that follows through shall
			 conduct and inserting Not later than January 1, 2015, and
			 annually thereafter, the Assistant Secretary shall conduct, and submit to the
			 appropriate committees of Congress a report containing the results of,;
			 and
					(B)by striking
			 (with particular and all that follows through rural
			 areas) and inserting , including participation rates for
			 individuals with greatest economic need and individuals with greatest social
			 need (with particular attention to individuals with factors listed in section
			 102(26)(B)).
					311.Supportive
			 services and senior centers programSection 321 of the Older Americans Act of
			 1965 (42 U.S.C. 3030d) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (5)(C), by striking and letter writing services and inserting
			 evidence-based chronic condition self-care management, letter writing
			 services, and evidence-based falls prevention programs;
					(B)in paragraph
			 (8)—
						(i)by
			 inserting , screening for elder abuse and neglect, and falls prevention
			 screening after mental health screening; and
						(ii)by
			 striking illness, or both, and inserting illnesses and
			 injuries; and
						(C)in paragraph
			 (15), by inserting before the semicolon the following: and elder abuse
			 and neglect screening, chronic condition self-care management, and falls
			 prevention services; and
					(2)in subsection
			 (b)(1), by inserting or modernization after
			 construction.
				312.Nutrition
			 services
				(a)In
			 generalSection 339 of the Older Americans Act of 1965 (42 U.S.C.
			 3030g–21) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 solicit and inserting utilize; and
						(B)by inserting
			 , to help achieve development of evidenced-based and cost-effective
			 nutrition services after nutritional services;
			 and
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by amending clause (iii) to read as follows:
							
								(iii)to the maximum
				extent practicable, are adjusted and appropriately funded to meet any special
				health-related or other dietary needs of program participants, including needs
				based on religious, cultural, or ethnic
				requirements,
								;
						(B)in subparagraph
			 (J), by striking and at the end;
						(C)in subparagraph
			 (K), by striking the period and inserting ; and; and
						(D)by adding at the
			 end the following:
							
								(L)where feasible,
				encourages the use of locally grown foods in meal programs and identifies
				potential partnerships and contracts with local producers and providers of
				locally grown
				foods.
								.
						(b)Special
			 ruleSection 339 of the Older Americans Act of 1965 (42 U.S.C.
			 3030g–21) is amended—
					(1)by inserting
			 before A State the following:
						
							(a)In
				general
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)TransportationFunds
				appropriated to carry out this part may be used for transportation costs that
				can be demonstrated to be directly related to the provision of services
				specified in this
				part.
							.
					313.Disease
			 prevention and health promotion services
				(a)ProgramSection
			 361 of the Older Americans Act of 1965 (42 U.S.C. 3030m) is amended—
					(1)in subsection
			 (a), in the first sentence—
						(A)by inserting
			 evidence-based after to provide;
						(B)by inserting
			 (including cognitive health promotion services) after
			 health promotion services; and
						(C)by inserting
			 before or at the following: at Federally qualified health
			 centers (as defined in sections 1861(aa)(4) and 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(4), 1396d(l)(2)(B))),.
						(2)Clinical
			 preventive servicesPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended by adding at the end the
			 following:
						
							363.Clinical
				preventive servicesCongress
				finds that—
								(1)there are clinical preventive services (as
				defined in a manner consistent with the recommendations of the U.S. Preventive
				Services Task Force) covered under the Medicare program carried out under title
				XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and
								(2)older adults should receive the clinical
				preventive services described in paragraph
				(1).
								.
					314.National
			 family caregiver support program
				(a)Older relative
			 caregiverSection 372 of such Act (42 U.S.C. 3030s) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 this subpart: and inserting this part:;
			 and
						(B)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)ChildThe
				term child means an individual who is not more than 18 years of
				age.
								(2)Eligible care
				recipientThe term eligible care recipient means a
				relative, of an older relative caregiver, who is—
									(A)a child;
				or
									(B)an individual
				with a disability who is not less than 19 and not more than 59 years of
				age.
									(3)Older relative
				caregiver
									(A)In
				generalThe term older relative caregiver means a
				caregiver, as defined in subparagraph (B) or (C), who—
										(i)is 55 years of
				age or older; and
										(ii)lives with, is
				the informal provider of in-home and community care to, and is the primary
				caregiver for, an eligible care recipient who is described in subparagraph (B)
				or (C), respectively.
										(B)Caregiver for
				childFor purposes of subparagraph (A), the term
				caregiver, used with respect to an eligible care recipient who is
				a child, means an individual who—
										(i)is the
				grandparent, stepgrandparent, or other relative (other than the parent) by
				blood, marriage, or adoption, of the eligible care recipient;
										(ii)is the primary
				caregiver of the eligible care recipient because the biological or adoptive
				parents are unable or unwilling to serve as the primary caregiver of the
				eligible care recipient; and
										(iii)has a legal
				relationship to the eligible care recipient, such as legal custody or
				guardianship, or is raising the eligible care recipient informally.
										(C)Caregiver of
				individual with a disabilityFor purposes of subparagraph (A),
				the term caregiver, used with respect to an eligible care
				recipient who is an individual with a disability described in paragraph (2)(B)
				means an individual who is the parent, grandparent, or other relative by blood,
				marriage, or adoption, of the eligible care
				recipient.
									;
				and
						(2)in subsection
			 (b)(2)—
						(A)by striking
			 grandparents or older individuals who are relative caregivers
			 and inserting older relative caregivers; and
						(B)by striking
			 children and inserting eligible care
			 recipients.
						(b)ProgramSection
			 373 of the Older Americans Act of 1965 (42 U.S.C. 3030s–1) is amended—
					(1)in subsection
			 (a)(2), by striking grandparents or older individuals who are relative
			 caregivers. and inserting older relative
			 caregivers.;
					(2)by redesignating
			 subsections (b) through (g) as subsections (c) through (h),
			 respectively;
					(3)by inserting
			 after subsection (a) the following:
						
							(b)Assessment
				program of needs of family caregivers
								(1)In
				generalThe Assistant Secretary may make grants to States to
				establish a program, in accordance with the program requirements described in
				paragraph (4), to assess the needs of family caregivers for targeted support
				services.
								(2)Application by
				statesEach State seeking a grant under this subsection shall
				submit an application to the Assistant Secretary at such time, in such manner,
				and containing such information and assurances as the Assistant Secretary
				determines appropriate.
								(3)Program
				administrationA State receiving a grant under this subsection
				may enter into an agreement with area agencies on aging in the State, or an
				Aging and Disability Resource Center in the State, to administer the program,
				using such grant funds.
								(4)Program
				requirements
									(A)Voluntary
				questionnaireAssessments under a program established as
				described in paragraph (1) shall include asking the family caregiver relevant
				questions in order to determine whether the family caregiver would benefit from
				any targeted support services.
									(B)ReferralsIn
				the case where a questionnaire completed by a family caregiver under
				subparagraph (A) indicates that the family caregiver would benefit from 1 or
				more targeted support services, the agency administering the program
				established under paragraph (1) shall provide referrals to the family caregiver
				for State, local, nonprofit, and private-sector caregiver programs and other
				resources that provide such targeted support services to such
				caregivers.
									(C)Reporting
				requirementEach State with a program described in paragraph (1)
				shall periodically submit to the Assistant Secretary a report containing
				information on the number of caregivers assessed under the program, information
				on the number of referrals made for targeted support services under the program
				(disaggregated by type of service), demographic information on caregivers
				assessed under the program, and other information required by the Assistant
				Secretary.
									;
					(4)in subsection
			 (c), as redesignated by paragraph (2)—
						(A)in paragraph (4),
			 by striking and at the end;
						(B)in paragraph (5),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(6)the efforts of
				the Ombudsman to facilitate the activities of, and support, the State Long-Term
				Care Ombudsman program under title VII and this title, and the efforts of the
				Ombudsman to facilitate the activities of, and support, family and caregiver
				councils in long-term care
				facilities.
								;
						(5)in subsection
			 (d), as redesignated by paragraph (2)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking and grandparents and
			 older individuals who are relative caregivers, and inserting and
			 older relative caregivers,;
							(ii)in
			 subparagraph (A), by striking paragraph (1) or (2) of;
			 and
							(iii)in subparagraph
			 (B)—
								(I)by striking
			 subsection (b), in the case of a caregiver described in paragraph
			 (1) and inserting subsection (c), in the case of a caregiver
			 described in subsection (a)(1); and
								(II)by striking
			 section 102(22). and inserting section 102(24).;
			 and
								(B)in paragraph
			 (2)—
							(i)in subparagraph
			 (A)—
								(I)by inserting
			 (with particular attention to individuals with factors listed in section
			 102(26)(B)) after social need; and
								(II)by striking
			 economic need and all that follows and inserting economic
			 need; and;
								(6)in subsection
			 (e), as redesignated by paragraph (2), by striking subsection
			 (b) and inserting subsection (c);
					(7)in subsection
			 (f)(3), as redesignated by paragraph (2), in the second sentence, by striking
			 or grandparents or older individuals who are relative
			 caregivers, and inserting older relative
			 caregivers,;
					(8)in subsection
			 (g)(1), as redesignated by paragraph (2)—
						(A)in subparagraph
			 (A), by striking for fiscal years 2007, 2008, 2009, 2010, and
			 2011 and inserting for each of fiscal years 2014 through
			 2018; and
						(B)in subparagraph
			 (B), by striking under section 303 and inserting under
			 section 303(e); and
						(9)in subsection
			 (h), as redesignated by paragraph (2)—
						(A)in paragraph (2),
			 by striking subparagraph (C) and inserting the following:
							
								(C)LimitationA
				State may use not more than 10 percent of the total Federal and non-Federal
				share available to the State under this part to provide support services
				to—
									(i)older relative
				caregivers who provide care for children; and
									(ii)older relative
				caregivers—
										(I)who provide care
				for individuals described in section 372(a)(2)(B); and
										(II)who are the
				parents of the individuals.
										;
				and
						(B)by adding at the
			 end the following:
							
								(3)Use of funds
				for ombudsman programAmounts made available to a State to carry
				out the State program under this part may be used to support the Office of the
				State Long-Term Care Ombudsman, including supporting the development of
				resident and family
				councils.
								.
						(c)Elimination of
			 superfluous subpart designation
					(1)HeadingPart
			 E of title III of such Act (42 U.S.C. 3030s et seq.) is amended by striking the
			 subpart heading for subpart 1.
					(2)Conforming
			 amendmentsSections 373 (as amended by subsection (b)) and 374 of
			 such Act (42 U.S.C. 3030s–1, 3030s–2) are further amended by striking
			 this subpart in each place it appears and inserting this
			 part.
					IVActivities for
			 health, independence, and longevity
			401.Grant
			 programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (12), by striking ; and and inserting a semicolon;
					(B)by redesignating
			 paragraph (13) as paragraph (14); and
					(C)by inserting
			 after paragraph (12) the following:
						
							(13)supporting
				programs that enable the mobility and self-sufficiency of older individuals
				with the greatest economic need and older individuals with the greatest social
				need by providing transportation services and resources;
				and
							;
				and
					(2)in subsection (b), by striking for
			 fiscal years 2007 and all that follows through 2011 and
			 inserting for each of fiscal years 2014 through 2018.
				402.Community
			 innovations for aging in placeSection 422 of the Older Americans Act of
			 1965 (42 U.S.C. 3032k) is amended by adding at the end the following:
				
					(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2014 through
				2018.
					.
			403.Multipurpose
			 senior center modernization, training, and supportPart
			 A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is
			 amended by adding at the end the following:
				
					423.Multipurpose
				senior center modernization, training, and support
						(a)Program
				authorizedThe Assistant Secretary shall award grants and enter
				into contracts with eligible entities to carry out projects to—
							(1)support and
				promote modern multipurpose senior center models which yield vibrant,
				multiservice, multigenerational centers for older individuals, families of
				older individuals, and others in the community to gain skills, resources, and
				connections needed to meet the challenges that occur with continuum of care and
				quality of life;
							(2)build an evidence
				base of modern, replicable practices that allow senior centers to serve a
				diverse array of older individuals, as well as their families and other
				caregivers, leveraging innovative partnerships and public and private resources
				to develop and expand programs; and
							(3)mobilize services
				and leverage resources to support the role of multipurpose senior centers as
				community focal points, as provided in section 306(a)(3), and for the
				establishment, construction, maintenance, and operation of centers, as
				described in sections 303(c)(2) and 306(a)(1), including development of
				intergenerational shared site models, consistent with the purposes of this
				Act.
							(b)Use of
				fundsAn eligible entity shall use funds made available under a
				grant awarded, or a contract entered into, under subsection (a) to—
							(1)carry out a
				project described in subsection (a); and
							(2)evaluate the
				project in accordance with subsection (e).
							(c)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
							(1)a multipurpose
				senior center that has met national accreditation and fiduciary standards;
				and
							(2)a regional
				partnership or collaboration of multipurpose senior centers or State
				association of senior centers in which not less than 2 centers are
				accredited.
							(d)Competitive
				grants for technical assistance
							(1)GrantsThe
				Assistant Secretary shall make a grant, on a competitive basis, to an eligible
				nonprofit organization described in paragraph (2), to enable the organization
				to—
								(A)provide training
				and technical assistance to recipients of grants under this section and other
				multipurpose senior centers to adopt and tailor evidence-based modernization
				strategies and practices to respond to the economic and health needs of the
				diverse and growing aging populations in their own communities; and
								(B)carry out other
				duties, as determined by the Assistant Secretary.
								(2)Eligible
				nonprofit organizationTo be eligible to receive a grant under
				this subsection, an organization shall be a nonprofit organization (including a
				partnership of nonprofit organizations), that—
								(A)has experience
				and expertise in providing technical assistance to a range of multipurpose
				senior centers and experience evaluating and reporting on programs; and
								(B)has demonstrated
				knowledge of and expertise in multipurpose senior center accreditation or other
				standards of excellence.
								(e)Local
				evaluation and report
							(1)EvaluationEach
				entity receiving a grant or a contract under subsection (a) to carry out a
				project described in subsection (a) shall evaluate the project, leadership, and
				resources for the modernization of multipurpose senior centers.
							(2)ReportThe
				entity described in paragraph (1) shall submit a report to the Assistant
				Secretary containing the evaluation not later than 6 months after the
				expiration of the period for which the grant or contract is in effect.
							(f)Report to
				CongressNot later than 6 months after the Assistant Secretary
				receives the reports described in subsection (e)(2), the Assistant Secretary
				shall prepare and submit to Congress a report that describes the results of the
				evaluations.
						.
			404.Demonstration
			 program on care coordination and service deliveryPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.), as amended by section 403, is further
			 amended by adding at the end the following:
				
					424.Demonstration
				program on care coordination and service delivery
						(a)Establishment
				of demonstration program
							(1)In
				generalThe Assistant Secretary shall carry out a demonstration
				program in accordance with this section. The Assistant Secretary shall award
				grants to eligible entities (as determined by the Secretary) to implement
				demonstration projects that focus on care coordination and service delivery
				redesign for older individuals with chronic illness or at risk of institutional
				placement by—
								(A)designing and
				testing new models of care coordination and service delivery that thoughtfully
				and effectively deploy advanced aides to improve efficiency and quality of care
				for frail older individuals; and
								(B)giving
				direct-care workers opportunities for career advancement through additional
				training, an expanded role, and increased compensation.
								(2)Direct-care
				workerIn this section, the term direct-care worker
				has the meaning given that term in the 2010 Standard Occupational
				Classifications of the Department of Labor for Home Health Aides [31–1011],
				Psychiatric Aides [31–1013], Nursing Assistants [31–1014], and Personal Care
				Aides [39–9021].
							(b)Planning and
				implementation awards under the program
							(1)In
				generalEach eligible entity that receives a grant under this
				section shall receive a grant for planning and implementation activities
				related to the demonstration project to be carried out by the entity.
							(2)AmountThe
				amount awarded under paragraph (1) for all grants—
								(A)for planning
				activities, shall not exceed $600,000; and
								(B)for
				implementation activities, shall not exceed $2,900,000.
								(3)TermsPlanning
				activities carried out under a grant awarded under paragraph (1) shall be
				completed not later than 1 year after the grant is awarded. Implementation
				activities carried out under such a grant shall be completed not later than 2
				years after the grant is awarded.
							(4)Evaluation and
				reportEach recipient of a grant under paragraph (1), in
				consultation with an independent evaluation contractor, shall conduct an
				evaluation and submit to the Secretary a report on the implementation of
				activities conducted under the demonstration project, including such
				information as the Secretary may
				require.
							.
			405.Grants or
			 contracts to facilitate low-income access to dental carePart A of title IV of the Older Americans
			 Act of 1965, as amended by section 404, is further amended by adding at the end
			 the following:
				
					425.Grants or
				contracts to facilitate low-income access to dental care
						(a)DefinitionIn
				this section, the term medically recommended dental care means
				treatment of an oral disease or other oral condition, on the referral of a
				physician or other health care professional, to sustain or improve overall
				health, prevent exacerbation of a co-morbid condition, or as a prerequisite to
				a required medical therapy.
						(b)GrantsThe
				Secretary shall award competitive grants to, or enter into contracts with,
				eligible entities to fund the employment costs of professionals who will use
				grant or contract funds to—
							(1)coordinate the
				provision of medically recommended dental care to eligible individuals by
				volunteer dentists in a manner consistent with State licensing laws; and
							(2)verify the
				medical, dental, and financial needs of eligible individuals who may be
				eligible for free medically recommended dental care.
							(c)Eligibility
							(1)Eligible
				entityTo be eligible to receive a grant or contract under
				subsection (b), an entity shall be a nonprofit organization that provides for
				the participation of eligible individuals in a free dental services program on
				a national basis.
							(2)Eligible
				individualTo be eligible to participate in a program described
				in paragraph (1), individuals shall be those with greatest economic need and
				individuals with greatest social need (with particular attention to individuals
				with factors listed in section 102(26)(B)).
							(d)Use of
				fundsAn entity shall use amounts received under a grant or
				contract under this section to establish, expand, or operate a program to
				coordinate the provision of free medically recommended dental care through
				volunteer dentists to eligible individuals.
						(e)Evaluation and
				report
							(1)EvaluationEach
				entity that receives a grant or contract under this section shall evaluate the
				number of patients served under the grant or contract, and the effectiveness of
				the program described in subsection (d) in reducing medical expenses associated
				with the disease or condition for which care described in subsection (d) was
				provided.
							(2)ReportThe
				entity shall submit a report containing the results of the evaluation to the
				Assistant Secretary, not later than 6 months after the end of the period of the
				grant or contract.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2014 through
				2018.
						.
			406.National
			 resource center on family caregivingPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.), as amended by section 405, is further
			 amended by adding at the end the following:
				
					426.National
				Resource Center on Family Caregiving
						(a)EstablishmentThe
				Secretary of Health and Human Services shall award a grant to or enter into a
				cooperative agreement with a public or private nonprofit entity to establish a
				National Resource Center on Family Caregiving (referred to in this section as
				the Center).
						(b)DevelopmentThe
				Assistant Secretary shall develop and issue operating standards and reporting
				requirements for the Center established under subsection (a).
						(c)AuthorizationThere
				is authorized to be appropriated to carry out this section, $2,000,000 for each
				of fiscal years 2014 through
				2018.
						.
			407.Conforming
			 amendmentSection 417(c)(2) of
			 the Older Americans Act of 1965 (42 U.S.C. 3032f(c)(2)) is amended by striking
			 older individuals and communities and all that follows and
			 inserting communities with greatest need, older individuals with
			 greatest economic need, and older individuals with greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(26)(B));.
			VCommunity service
			 senior opportunities
			501.Older american
			 community service employment programSection 502 of the Older Americans Act of
			 1965 (42 U.S.C. 3056) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 To foster individual economic self-sufficiency and and inserting
			 To further the goal of economic security, foster individual economic
			 self-sufficiency, grow local economies, improve the quality of life in local
			 communities, and; and
					(B)by striking
			 persons who are age 55 and inserting persons who are not
			 economically secure and who are age 55; and
					(2)in subsection
			 (b)(1)—
					(A)in subparagraph (E), by striking
			 support for children, and inserting support for adults,
			 children,; and
					(B)in subparagraph
			 (M), by striking and eligible individuals with greatest economic
			 need and inserting eligible individuals with disabilities,
			 eligible individuals with greatest economic need, and eligible individuals with
			 greatest social need.
					502.Interagency
			 cooperationSection 514 of the
			 Older Americans Act of 1965 (42 U.S.C. 3056l) is amended—
				(1)in subsection
			 (c)(1), by striking individuals with greatest economic need, individuals
			 with greatest social need, and inserting individuals with
			 greatest economic need, individuals with greatest social need (with particular
			 attention to individuals with factors listed in section 102(26)(B)),;
			 and
				(2)in subsection
			 (e)(1), by striking minority and all that follows through
			 economic need, and inserting individuals with greatest
			 economic need, individuals with greatest social need,.
				503.Authorization
			 of appropriationsSection
			 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended by
			 striking fiscal years 2007, 2008, 2009, 2010, and 2011 and
			 inserting each of fiscal years 2014 through 2018.
			504.Study on
			 feasibility of transfer of program
				(a)StudyThe
			 Assistant Secretary for Aging of the Department of Health and Human Services,
			 and the Secretary of Labor, shall study the feasibility of transferring the
			 program carried out under title V of the Older Americans Act of 1965 (42 U.S.C.
			 3056 et seq.) to the Administration on Aging.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Assistant
			 Secretary and the Secretary shall submit a report containing the results of the
			 study to the appropriate committees of Congress.
				VIGrants for
			 native americans
			601.Technical
			 amendmentSection 611 of such
			 Act (42 U.S.C. 3057b) is amended by striking (a) in the matter
			 preceding paragraph (1).
			602.Conforming
			 amendmentSection 631(b) of
			 the Older Americans Act of 1965 (42 U.S.C. 3057k–11(b)) is amended by striking
			 subsections (c), (d), and (e) and inserting subsections
			 (d), (e), and (f).
			603.Reauthorization of
			 funding for grants for Native AmericansSection 643(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3057n(2)) is amended by striking part C, and all
			 that follows and inserting part C, not less than $8,400,000 for each of
			 fiscal years 2014 through 2018..
			VIIVulnerable
			 elder rights protection activities
			701.EstablishmentSection 701 of the Older Americans Act of
			 1965 (42 U.S.C. 3058) is amended—
				(1)by inserting
			 and grants after allotments; and
				(2)by adding at the
			 end the following: The Assistant Secretary, to the maximum extent
			 practicable, shall ensure that education and public awareness activities under
			 this title are fully integrated with programs under this Act..
				702.Authorization
			 of appropriationsChapter 1 of
			 subtitle A of title VII of the Older Americans Act of 1965 is amended by
			 inserting after section 702 (42 U.S.C. 3058a) the following:
				
					702A.Authorization
				of appropriations for State Home Care Ombudsman ProgramThere are authorized to be appropriated to
				carry out chapter 5 such sums as may be necessary for fiscal year 2014 and each
				subsequent fiscal
				year.
					.
			703.GrantsSection 703 of the Older Americans Act of
			 1965 (42 U.S.C. 3058b) is amended by adding at the end the following:
				
					(d)Grants for
				State home care ombudsman programsThe Assistant Secretary shall
				use funds made available under section 702A to award grants, on a competitive
				basis, to States for State Home Care Ombudsman
				Programs.
					.
			704.EligibilitySection 704 of the Older Americans Act of
			 1965 (42 U.S.C. 3058c) is amended, in the matter preceding paragraph (1), by
			 inserting or grants after allotments.
			705.Additional
			 State plan requirementsSection 705 of the Older Americans Act of
			 1965 (42 U.S.C. 3058d) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or grant after
			 allotment;
					(B)in paragraph (1),
			 by striking requirements of the chapter and this chapter and
			 inserting requirements of this chapter and this subtitle;
					(C)in paragraph (2),
			 by inserting family caregivers, after title
			 VI,;
					(D)in paragraph (4),
			 by striking enactment of this subtitle and inserting
			 enactment of the chapter;
					(E)in paragraph (6),
			 by striking and at the end;
					(F)in paragraph (7),
			 by striking the period and inserting ; and; and
					(G)by adding at the
			 end the following:
						
							(8)an assurance that
				the State has—
								(A)a Home Care
				Consumer Bill of Rights and a Plan for Enforcement of such a Bill, developed in
				accordance with the procedures described under paragraph (2) and as approved by
				the Assistant Secretary, and the State shall include a copy of the Bill and
				Plan; or
								(B)a waiver of
				subparagraph (A) from the Assistant Secretary and a proposal for developing and
				submitting for approval a Home Care Consumer Bill of Rights and Plan for
				Enforcement.
								;
					(2)by redesignating
			 subsection (b) as subsection (d);
				(3)by inserting
			 after subsection (a) the following:
					
						(b)Home Care
				Consumer Bill of RightsThe Home Care Consumer Bill of Rights
				referred to in subsection (a)(8) shall, at a minimum—
							(1)address a home
				care consumer’s right to basic safety;
							(2)address a home
				care consumer’s right to access information about the cost of home care
				services prior to receiving those services;
							(3)address a home
				care consumer’s right to choice, participation, and self-determination;
							(4)address a home
				care consumer’s right to redress grievances; and
							(5)meet any other
				guidelines determined to be appropriate by the Assistant Secretary.
							(c)Plan for
				enforcementThe Plan for Enforcement referred to in subsection
				(a)(8) shall include a description of how State entities with a role in
				protecting older individuals will coordinate activities to enforce the Home
				Care Consumer Bill of Rights.
						;
				and
				(4)by adding at the
			 end the following:
					
						(e)DefinitionIn
				this section, the term home care consumer and home care
				services have the meanings given the terms in section
				736.
						.
				706.DefinitionsSection 711(6) of the Older Americans Act of
			 1965 (42 U.S.C. 3058f(6)) is amended by striking older
			 individual and inserting individual.
			707.State
			 Long-Term Care Ombudsman programSection 712 of the Older Americans Act of
			 1965 (42 U.S.C. 3058g) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by adding at the end the following: The Ombudsman shall be responsible
			 for the management, including the fiscal management, of the
			 Office.;
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking clause (i) and inserting the following:
							
								(i)are made by or on
				behalf of residents, including residents with limited or no decisionmaking
				capacity and who have no known legal representative, and if such a resident is
				unable to communicate consent for an Ombudsman to work on a complaint directly
				involving the resident, the Ombudsman shall seek evidence to indicate what
				outcome the resident would have desired (and, in the absence of evidence to the
				contrary, shall assume that the resident wishes to have the resident’s health,
				safety, welfare, and rights protected) and shall work to accomplish the desired
				outcome;
								;
						(ii)in
			 subparagraph (D), by striking regular and timely and inserting
			 regular, timely, private, and unimpeded; and
						(iii)in subparagraph
			 (H)(iii), by striking provide technical support for and
			 inserting actively encourage and assist in;
						(C)in paragraph
			 (4)—
						(i)in
			 the paragraph header, by striking Contracts and arrangements and inserting
			 Organizational
			 placement; and
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)Identifying,
				removing, and remedying organizational conflict
									(i)In
				generalThe State agency may not operate the Office or carry out
				the program, directly, or by contract or other arrangement with any public
				agency or nonprofit private organization, in a case in which there is an
				organizational conflict of interest unless such conflict has been—
										(I)identified by the
				State agency;
										(II)disclosed by the
				State agency to the Assistant Secretary in writing; and
										(III)remedied in
				accordance with this subparagraph.
										(ii)Action by
				administrationIn a case in which a potential or actual
				organizational conflict of interest involving the Office is disclosed or
				reported to the Assistant Secretary by any person or entity, the Assistant
				Secretary shall require that the State agency—
										(I)remove the
				conflict; or
										(II)submit, and
				obtain the approval of the Assistant Secretary for, an adequate remedial plan
				that indicates how the Ombudsman will be unencumbered in fulfilling all of the
				functions specified in paragraph (3).
										(C)Organizational
				conflict of interestIn this paragraph, the term
				organizational conflict of interest includes a situation in which
				the Office is placed in an organization that—
									(i)is responsible
				for licensing or certifying long-term care services in the State;
									(ii)is an
				association (or an affiliate of such an association) of long-term care
				facilities, or of any other residential facilities for older
				individuals;
									(iii)provides
				long-term care services, including programs carried out under a Medicaid waiver
				approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or
				under subsection (c) or (b) of section 1915 of the Social Security Act (42
				U.S.C. 1396n), or under a Medicaid State plan amendment under subsection (i),
				(j), or (k) of section 1915 of the Social Security Act (42 U.S.C.
				1396n);
									(iv)provides
				long-term care case management;
									(v)sets rates for
				long-term care services;
									(vi)provides adult
				protective services;
									(vii)is responsible
				for eligibility determinations for the Medicare program carried out under title
				XVIII, or the Medicaid program carried out under title XIX, of the Social
				Security Act (42 U.S.C. 1395 et seq., 1396 et seq.);
									(viii)conducts
				preadmission screening for placements in facilities described in clause (ii);
				or
									(ix)makes decisions
				regarding admission of individuals to such
				facilities.
									;
				and
						(D)in paragraph
			 (5)(B)(vi), by striking support and inserting actively
			 encourage and assist in;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking access and inserting
			 private and unimpeded access;
						(ii)in
			 subparagraph (B)(i)—
							(I)in the matter
			 preceding subclause (I), by striking the medical and social records of
			 a and inserting all records concerning a; and
							(II)in subclause
			 (II), by striking to consent and inserting to communicate
			 consent;
							(iii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F),
			 respectively; and
						(iv)by
			 inserting after subparagraph (B) the following:
							
								(C)such access as is
				necessary to advocate for a resident’s desired outcome to the extent that the
				resident can express the outcome desired, even if the resident is unable to
				communicate consent;
								(D)access to the
				records of a resident who is unable to communicate consent in a case in
				which—
									(i)the access is
				necessary to investigate and resolve a complaint described in subsection
				(a)(3);
									(ii)a legal guardian
				of the resident refuses to give permission for the access;
									(iii)a
				representative of the Office has reasonable cause to believe that the guardian
				is not acting in the best interests of the resident by refusing;
									(iv)the resident has
				no other known legal representative; and
									(v)the
				representative of the Office obtains the approval of the
				Ombudsman;
									;
				and
						(B)by adding at the
			 end the following:
						
							(3)Health
				oversight agencyFor purposes
				of section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (including regulations issued under that section) (42 U.S.C. 1320d–2
				note), the Ombudsman and a representative of the Office shall be considered a
				health oversight agency, so that release of residents'
				individually identifiable health information to the Ombudsman or representative
				is not precluded in cases in which the requirements of clause (i) or (ii) of
				paragraph (1)(B), or the requirements of paragraph (1)(D) are otherwise
				met.
							; 
					(3)in subsection
			 (c)(2)(D), by striking section 202(a)(21) and inserting
			 section 202(a)(18);
				(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking files and inserting information;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking files and records each place such
			 term appears and inserting information; and
						(ii)in
			 subparagraph (B), by striking files or records and inserting
			 information;
						(5)in subsection
			 (f)(3)—
					(A)in subparagraph
			 (C), by striking facility; and and inserting facility or
			 a related organization, and has not been employed by such a facility or
			 organization within 2 years before the date of the determination
			 involved;;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(E)does not have
				management responsibility for, or operate under the supervision of, an agency
				with responsibility for adult protective services; and
							(F)does not serve as
				a guardian or in another fiduciary capacity for residents of long-term care
				facilities in an official capacity (as opposed to serving as a guardian or
				fiduciary, for a family member, in a personal capacity);
				and
							;
					(6)in subsection
			 (h)—
					(A)in paragraph (4),
			 by striking all that precedes procedures and inserting the
			 following:
						
							(4)strengthen and
				update
							;
					(B)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)ensure that the Ombudsman or a designee
				attends training provided by the Administration through the National Ombudsman
				Resource Center established in section
				202(a)(18);
							;
					(D)in paragraph
			 (7)(A), as redesignated by subparagraph (B) of this paragraph, by striking
			 subtitle C of the and inserting subtitle C of title I of
			 the; and
					(E)in paragraph
			 (10), as redesignated by subparagraph (B) of this paragraph, by striking
			 (6), or (7) and inserting (7), or (8); and
					(7)by adding at the
			 end the following:
					
						(k)Ensuring
				effective programs and residents' rightsThe State agency shall
				ensure the Office—
							(1)provides
				long-term care facility residents with private and unimpeded access to the
				Office, including access to all records concerning the resident; and
							(2)allows all
				long-term care facility residents to receive services from the
				Office.
							.
				708.Prevention of
			 elder abuse, neglect, and exploitationSection 721(b) of the Older Americans Act of
			 1965 (42 U.S.C. 3058i(b)) is amended—
				(1)in paragraph (2),
			 by striking the semicolon and inserting the following: , including
			 education and outreach to professionals including postal carriers, employees of
			 financial institutions, firefighters, meter readers, and other community
			 professionals who are in a position to observe an older individual on a daily
			 or regular basis;;
				(2)in paragraph (4),
			 by inserting before the semicolon the following: and submit data on the
			 prevalence of elder abuse, neglect, and exploitation for the appropriate
			 database of the Administration or another database specified by the Assistant
			 Secretary;
				(3)by redesignating
			 paragraphs (8) through (12) as paragraphs (9) through (13),
			 respectively;
				(4)by inserting
			 after paragraph (7) the following:
					
						(8)conducting
				appropriate training to ensure cultural sensitivity in the provision of elder
				rights services, including training in cultural issues associated with
				abuse;
						;
				
				(5)in subparagraph
			 (C) of paragraph (10), as redesignated by paragraph (3) of this section—
					(A)in clause (ii),
			 by inserting , such as forensic accountants, after such
			 personnel; and
					(B)in clause (v), by
			 striking the comma at the end and inserting , including programs and
			 arrangements that will safeguard victims' or potential victims' finances, such
			 as daily money management programs and conservatorships,;
					(6)in paragraph (12), as redesignated by
			 paragraph (3) of this section—
					(A)in subparagraph (D), by striking
			 and at the end; and
					(B)by adding at the
			 end the following:
						
							(F)supporting and
				studying innovative practices in local communities, to develop partnerships
				across disciplines for the prevention, investigation, and prosecution of
				exploitation;
							;
					(7)in paragraph
			 (13), as redesignated by paragraph (3) of this section—
					(A)in subparagraph
			 (B), by striking or at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the end the following:
						
							(D)older individuals who are Holocaust
				survivors; and
							; and
				
					(8)by adding at the
			 end the following:
					
						(14)developing a
				State Home Care Consumer Bill of Rights and Plan for Enforcement (as described
				in section 705) to protect home care consumers (as defined in section 736) from
				abuse, neglect, and exploitation.
						.
				
				709.State legal
			 assistance developmentSection
			 731 of the Older Americans Act of 1965 (42 U.S.C. 3058j) is amended by striking
			 A State agency and all that follows through to
			 ensure— and inserting the following:
				
					(a)State legal
				services developerA State
				agency shall provide the services of an individual who shall be known as a
				State legal services developer, who shall promote, and may facilitate, the
				development and operation of an integrated legal assistance delivery system for
				the State. To the maximum extent practicable, the individual selected to serve
				as the developer shall—
						(1)agree to serve as
				the developer on a full-time basis;
						(2)have a law degree
				from an accredited law school or have been admitted to practice law in any
				jurisdiction in the United States; and
						(3)possess other
				knowledge, skills, training, and education that reflect a comprehensive
				understanding of legal services for older individuals.
						(b)Other
				personnelIn addition to the State legal services developer, the
				State agency shall provide the services of other personnel, sufficient to
				ensure—
					.
			710.State Home
			 Care Ombudsman ProgramsSubtitle A of title VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended by adding at the end
			 the following:
				
					5State Home Care
				Ombudsman Programs
						736.DefinitionsIn this chapter:
							(1)Home care
				consumerThe term home care consumer means a person
				who receives services in the person’s home or community, which may include home
				care services provided through this Act, the Medicare program under title XVIII
				of the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under
				title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or another
				public or private funding source.
							(2)Home care
				ombudsman programThe term home care ombudsman
				program means a State Home Care Ombudsman Program described in section
				737(a)(1).
							(3)Home care
				servicesThe term home care services means home and
				community-based services, including personal care services designed to assist
				an individual in the activities of daily living such as bathing, exercising,
				personal grooming, and getting in and out of bed.
							737.Program
							(a)Establishment
								(1)In
				generalIn order to be eligible to receive a grant under section
				703(d) from funds appropriated under section 702A and made available to carry
				out this chapter, a State agency shall, in accordance with this section, agree
				to carry out a State Home Care Ombudsman Program within the Office of the State
				Long-Term Care Ombudsman.
								(2)Home care
				ombudsman programThe home care ombudsman program shall be
				carried out by the State Long-Term Care Ombudsman. The Ombudsman and other
				entities carrying out the home care ombudsman program shall have authorities,
				requirements, and functions with respect to that program, and home care
				services provided and home care consumers served under that program, that are
				equivalent (as determined by the Secretary) to the authorities, requirements,
				and functions the Ombudsman and other entities have in carrying out the State
				Long-Term Care Ombudsman Program under chapter 2, and long-term care provided
				and long-term care consumers served under that program.
								(b)Maintenance of
				effortA State, in using the funds made available for a fiscal
				year through a grant received under section 703(d), shall maintain the
				expenditures of the State for home care ombudsman services at a level that is
				not less than the level of such expenditures maintained by the State for the
				preceding fiscal year.
							(c)EvaluationThe
				Assistant Secretary shall—
								(1)in conjunction
				with the Director of the Office of Long-Term Care Ombudsman Programs and the
				heads of other entities determined to be necessary by the Assistant Secretary,
				collect from the States and analyze data from the home care ombudsman programs
				relating to complaints and conditions concerning home care services and home
				care consumers and within 1 year after receipt of the data, submit a report to
				Congress outlining best practices for carrying out a home care ombudsman
				program; and
								(2)make the report
				available to States.
								.
				
			VIIIGeriatrics and
			 gerontology
			801.Primary health
			 servicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 inserting geriatrics, gerontology, after
			 pediatrics,.
			
